Citation Nr: 0716490	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as an activated member of the 
Kansas Army National Guard from May 1968 to December 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The veteran's file has since been 
transferred to the RO in Sioux Falls, South Dakota.  

This case has been before the Board previously and was 
dispatched to an independent medical examiner for an opinion.  
All questions posed to the examiner have been answered and 
the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  Evidence received since the March 1982 rating decision 
which denied service connection for a cervical spine 
disability is new, in that it was not of record at the time 
of the initial denial, and is material.  

2.  The veteran currently experiences a debilitating 
condition of the cervical spine, to include degenerative disc 
disease, as a result of a December 1967 motor vehicle 
accident; the veteran's military service aggravated this 
disorder beyond the natural progression of the disease 
process.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a cervical spine disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection for a cervical spine disability is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a 
cervical spine disability.  Therefore, no further development 
is needed with respect to this claim.  

Legal Criteria

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran filed his claim to reopen on August 3, 2001.  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim. 38 C.F.R. §§ 3.156(a) and 
3.159(b).   These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  Accordingly, the 
Board must apply the provisions of § 3.156 that apply prior 
to the revision.  

Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2005).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Aggravation" is defined for legal purposes as a chronic 
worsening of the underlying condition, as opposed to a 
temporary flare-up of symptoms.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service.  
Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2006).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2006). 

Analysis

The veteran was denied service connection for a cervical 
spine disability in March 1982, a decision for which he never 
filed a timely appeal.  As this is the case, the decision is 
final.  The veteran has subsequently filed a claim to reopen, 
and has been informed of the need to provide new and material 
evidence in order to support his claim.  

The veteran has never claimed that a cervical spine 
disability was the result of active military service.  
Instead, it has continuously been the veteran's contention 
that a pre-service cervical spine injury, occurring in 
December 1967, was aggravated beyond the natural progression 
of the disease process during activated military service in 
the Kansas Army National Guard.  In March 1982, the veteran 
was informed that there was no evidence of record which 
showed that such an aggravation of a pre-existing disability 
took place.  

In order for the veteran to be successful in his claim to 
reopen, he must present evidence which is both new and 
material.  Along with his petition to reopen, the veteran 
submitted several private medical opinions which state a 
belief that the veteran currently experiences a disability in 
the cervical spine and that the veteran's military service 
aggravated the condition beyond its normal progression.  The 
RO, in February 2003, reopened the veteran's claim but denied 
service connection on the merits due to a belief that the 
private medical opinions, based on subjective history, were 
not adequate to prove that the veteran's residual cervical 
spine injury was aggravated by military service.  Regardless 
of the RO's decision, the Board must evaluate every claim to 
reopen in its own right to determine if the legal 
requirements for reopening are met.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir.1996).  In this case, the Board supports 
the RO's decision, as the medical opinions of the veteran's 
private physicians do put forth the notion that there is a 
current cervical spine disability which was in existence 
prior to active military service and was thereafter 
aggravated by that service.  As this is the case, the 
veteran's claim for service connection for a cervical spine 
disability is reopened. 

In March 2004, the veteran's private physician wrote a letter 
to VA indicating that the veteran's service as an infantryman 
constituted an "aggressive activity" which "contributed to 
his present condition."  The physician stated that 
radiographic viewings (X-ray and magnetic resonance imaging 
(MRI)) confirmed degenerative disc disease as a current 
disability.  VA obtained an examination in April 2004, which 
stated that the veteran had residuals of a cervical neck 
injury.  The veteran had post-service surgeries in the 1990s, 
and it was the examiner's opinion that as these interventions 
were several years after discharge, that the veteran's 
disability was not aggravated beyond the normal process in 
service.  

As there was a conflict in the medical evidence, the Board 
sent the case to an independent medical examiner for a 
clarification opinion.  The Board received this opinion 
(dated March 25, 2007) in April 2007, submitted by a 
specialist in orthopedic surgery from the Medical University 
of South Carolina.  This physician indicated that he had 
reviewed the file.  This opinion is of very high probative 
value, given that the expert was aware of all of the 
objective documentation in the claims file as well as all 
contentions made by the veteran.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   In conclusion, the expert stated that it was 
unequivocally evident that the veteran's cervical spine 
condition was "inherited" by the Army and, that service as 
an infantryman aggravated the disorder beyond the natural 
progression of the disease process.  Subsequently, the 
veteran submitted another private medical statement in April 
2007 that also supports his claim.  As this is the case, 
there is great support in the record for a conclusion that 
the veteran currently experiences a disabling condition of 
the cervical spine which, while pre-existing military 
service, was aggravated by such service beyond the normal 
progression.  As such, service connection is granted.  


ORDER

New and material evidence to reopen a claim for service 
connection for a cervical spine disability has been received, 
and the veteran's claim is reopened.  

Entitlement to service connection for a cervical spine 
disability is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


